MERRIMAN S. SMITH, Judge.
The circumstances out of which this claim arose were that on the early morning of December 22, 1944, claimant Blaine D. Henry was driving his Ford north on state route No. 2 near Glendale, Marshall county, West Virginia. As he approached the state road commission’s headquarters one of its trucks, driven by William Kramer, was pulling another truck with a twenty-foot chain ontothe highway — it being a cold morning the truck would not start on its own power. The claimant did not see the chain across the highway until he was too close to stop so he collided with the chain which threw him into the truck which was being towed, inflicting heavy damage to the front end of his Ford. There was no flag or light on the tow chain, neither were the lights burning on the truck being towed.
After due investigation by the state road commission’s claim agent and upon recommendation by the head of the state road commission, which recommendation is concurred in by the attorney general, the claim is considered just and due.
Consequently, this court authorizes an award to claimant, Blaine D. Henry, in the sum of one hundred ninety-six dollars and seventy-five cents ($196.75).